Citation Nr: 0532942	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  98-02 174A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to January 1975.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from October and November 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  In that decision, the RO, 
inter alia, denied the veteran's claims for service 
connection for a low back disability and for a psychiatric 
disability.  Claims of eligibility for pension benefits and 
of service connection for knee disabilities were also 
developed for appellate review.  The pension claim was 
granted by the RO in January 2000, and the knee claims were 
granted by the Board in February 2004.  These claims are 
therefore no longer on appeal.  (Parenthetically, the Board 
notes that while the veteran's claims were adjudicated by the 
Cleveland RO, jurisdiction over the veteran's claims file was 
transferred to the Louisville RO in July 2002.)

In June of 1998, the veteran testified during a hearing 
before an RO hearing officer; a transcript of that hearing is 
of record.

In February 2004, the Board, inter alia, remanded the 
veteran's claims to the RO for additional development.  
Following completion of that development, the RO continued 
its denial of the veteran's claims (as reflected in the July 
2005 supplemental statement of the case (SSOC)), and returned 
these matters to the Board.

The decision below addresses the veteran's claim of service 
connection for a psychiatric disability.  The claim of 
service connection for a low back disability is addressed in 
the remand that follows the Board's decision.




FINDING OF FACT

An acquired psychiatric disability was not shown in service, 
or for a number of years after service; no such disability is 
attributable to service.  


CONCLUSION OF LAW

The veteran does not have a psychiatric disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In this instance, the Board finds that all notification and 
development action needed to render a decision on the claim 
for service connection for a psychiatric disability has been 
accomplished.

In this respect, through an October 2001 notice letter, a 
statement of the case (SOC) in January 1998, and supplemental 
SOCs (SSOC) in February 1999, February 2001, and June 2005, 
the RO notified the veteran and his representative of the 
legal criteria governing his claim, the evidence that had 
been considered in connection with his claim, and the bases 
for the denial of his claim.  After each, they were afforded 
the opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to substantiate his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the October 2001 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, an 
August 1997 notice letter requested the veteran to submit any 
treatment records and medical opinions in his possession.  
Consequently, the veteran has been put on notice to submit 
any pertinent evidence that he may possess.

Also as regards to VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims held that proper VCAA notice should notify the veteran 
of:  (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).  As 
indicated above, the four content-of-notice requirements have 
been met in this case.  

The Board also notes that although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with the claim of 
service connection for psychiatric disability.  The veteran's 
service medical records have been obtained and associated 
with the claims file, as have identified treatment records 
from the VA Medical Centers (VAMC) in Cincinnati, Ohio; 
Lexington, Kentucky; and Birmingham, Alabama, as well as his 
Social Security Administration (SSA) records.  Significantly, 
neither the veteran nor his representative has otherwise 
alleged that there are any outstanding medical records 
probative of the veteran's claim on appeal that need to be 
obtained.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or from or aggravation of a pre-existing 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The veteran's service medical records do not specifically 
denote the presence of a psychiatric disability.  On his 
separation examination in November 1974, there were no 
complaints, findings, or diagnoses of a psychiatric 
disability.  A signed statement from the veteran, dated in 
January 1975, reflects that there had been no change in his 
condition since he had been examined in November 1974.  

A number of years following service, medical treatment for a 
psychiatric disability is initially shown.  In this respect, 
the veteran has been variously diagnosed with cyclothymia, 
dysthymia, major depressive disorder, dependent personality 
disorder and bipolar disorder.  A VA examiner, in a June 1999 
discussion of the veteran's case, said that the veteran's 
"depression, according to him, first started in 
approximately 1996 and it bears no relationship to his time 
in the service."  

With respect to any diagnosed psychiatric disability, there 
is absent from the record competent evidence linking the 
disability to the veteran's period of service.  No medical 
professional provides findings or opinions to that effect, 
and neither the veteran nor his representative has presented 
or alluded to the existence of any such medical evidence or 
opinion.  Absent a link to military service, an award of 
service connection is not warranted.  (Additionally, as noted 
above, no psychosis was demonstrated within a year of the 
veteran's separation from service.  38 C.F.R. §§ 3.307, 
3.309.  Consequently, service incurrence or aggravation may 
not be presumed.  Id.)

The Board has considered the veteran's hearing testimony and 
written contentions with regard to his claim for service 
connection for a psychiatric disability.  While the Board 
does not doubt the sincerity of the veteran's belief that his 
psychiatric disability is related to his period of active 
service, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter-such as the medical 
relationship between a current disability and service.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("[A] 
layperson is generally not capable of opining on matters 
requiring medical knowledge . . . .").  As such, the 
veteran's assertions, alone, cannot provide a basis for a 
grant of service connection.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim and that 
service connection for a psychiatric disability must be 
denied.  Because the preponderance of the evidence is against 
the claim, the benefit-of-the doubt doctrine does not apply.  
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for a psychiatric disability is denied.


REMAND

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when the record is insufficient 
to decide the claim and there is competent evidence that a 
claimant has a current disability, or persistent or recurrent 
symptoms of a disability, and there are indications that the 
disability may be associated with active service.  38 
U.S.C.A. § 5103A(d).  

Here, the veteran's service medical records reflect treatment 
for mechanical lower back pain in October 1973.  There are 
post-service diagnoses of chronic lumbosacral syndrome with a 
narrowing of the L5-S1 disk space and a broad based disk 
protrusion at L4-L5 and L5-S1, as reflected in September 1997 
and June 1999 Cincinnati VAMC clinic records.  The veteran, 
during a September 1997 VA examination, asserted that he had 
suffered from low back pain since service.  The Board notes 
that the veteran is qualified, as a lay person, to report 
symptoms such as the continuation of low back pain.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Thus, the 
Board finds that a well-reasoned medical opinion addressing 
the nature and etiology of the veteran's low back disability, 
which is based upon consideration of the veteran's documented 
history and assertions through review of the claims file, is 
needed to fully and fairly evaluate the remaining claim on 
appeal.  See 38 U.S.C.A. § 5103A(d).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the Act and its 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record.  The RO should also 
invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  After securing any additional 
records, the veteran should be scheduled 
for an orthopedic examination.  The 
examiner should be asked to review the 
claims file, examine the veteran, and 
provide an opinion as to whether it is at 
least as likely as not (i.e., there is at 
least a 50 percent probability) that any 
currently diagnosed low back disability 
is related to the veteran's period of 
active military service.  The bases for 
the opinion provided should be explained 
in detail.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO. The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This case must be afforded 
expeditious treatment. The law requires that all claims that 
are remanded by the Board or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


 Department of Veterans Affairs


